DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 8, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 6, and 15 are objected to because of the following informalities:  
Claim 1, line 1, “System (SY) for” should read “A system (SY) for”
Claim 6, line 1-2, “of said at least one of said plurality of image features” should read “of said at least one of the plurality of image features”
Similar issue in claim 7 
Claim 15, line 1, “Computer program product comprising” should read “A computer program product comprising”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” in claims 1-2, 4-5, 7-8, 10 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  See MPEP 2106 and 2106.03 for guidance.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter of a process, machine, manufacture, or composition of matter.  “A computer program” (or “computer program product”, “computer readable media”) as recited is not patent eligible subject matter because it is “software/data per se”.  The exemplary media listed in the specification (page 14) are non-exhaustive and inclusive of propagation media i.e., signals per se.  Furthermore, it is not a remedy when such “software/data” are claimed as a product without any structural recitations.  “Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a ‘means plus function’ limitation) has no physical or tangible form, and thus does not fall within any statutory category.” MPEP 2106.03(I).  A recommended remedy for claiming a computer program is to have it embodied within a “non-transitory” computer readable medium.  See also USPTO Published 2019 Patent Eligibility Guidance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 10-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0235373 to Sharma et al. (hereinafter Sharma).
Regarding independent claim 1, Sharma discloses System (SY) (paragraph 0004, “By way of introduction, the preferred embodiments described below include methods, systems, instructions, and non-transitory computer readable media for assessing plaque Vulnerability of a patient in medical imaging.”) for determining a relative importance of each of a plurality of image features (Fn) of a vascular medical image impacting an overall diagnostic metric computed for the image from an automatically-generated diagnostic rule (paragraph 0005, “A biochemical feature from a blood test of the patient is received at an interface. A machine-implemented classifier calculates a risk score for plaque rupture for the patient from the anatomical, morphological, hemodynamic, and biochemical features.”);
the system (SY) comprising:
a medical image database (MIDB) comprising a plurality of vascular medical images (M1..k) (paragraph 0028, “The medical image or dataset is acquired by a scan of the patient. The acquisition occurs as part of the scan. Alternatively, the acquisition is from storage or memory, such as acquiring a previously created dataset from a PACS;” vascular medical images: paragraph 0005, “An anatomical feature of a vessel or plaque and a morphological feature of the plaque are extracted from a scan of the patient by a medical imaging scanner.”);
a rule generating unit (RGU) configured to analyze the plurality of vascular medical images (M1..k) (paragraph 0018, “The machine-implemented classifier determines a risk-score for plaque rupture based on combining the anatomical, morphological, hemodynamic, and biochemical features. The risk-score indicates a particular plaque of a particular patient as stable or Vulnerable”) and to automatically generate at least one diagnostic rule corresponding to a common diagnosis of a subset of the plurality of vascular medical images based on a plurality of image features (Fn) common to the subset of vascular medical images (paragraph 0005, “A machine-implemented classifier calculates a risk score for plaque rupture for the patient from the anatomical, morphological, hemodynamic, and biochemical features;” paragraph 0059, “the classification is applied separately to each such plaque, generating individual or plaque specific risk-scores;” each individual score is read as evaluating the subset of vascular images based on the features);
an image providing unit (IPU) configured to provide a current vascular medical image (CVMI) comprising the plurality of image features (Fn) (paragraph 0028, “The medical image or dataset is acquired by a scan of the patient. The acquisition occurs as part of the scan. Alternatively, the acquisition is from storage or memory, such as acquiring a previously created dataset from a PACS”);
a diagnostic metric computation unit (DMCU) configured to compute an overall diagnostic metric for the current vascular medical image (CVMI) by applying the at least one automatically- generated diagnostic rule to the current vascular medical image (CVMI) (paragraph 0049, “These scores are weighted, and the weighted scores are Summed, computing a composite risk score;” composite risk score is read as the overall diagnostic metric);
a decision propagation unit (DPU) configured to identify, in the current vascular medical image (CVMI), the relative importance of each of the plurality of image features (Fn) to the computed overall diagnostic metric (paragraph 0049, “In one embodiment, the machine-implemented classifier calculates the risk as a weighted sum. Some or all of the features of the input vector individually or independently correlate with the risk. Based on studies or other knowledge, this relation to risk is used for each feature. The weighting may account for the different dynamic ranges of the values for the different features and/or the strength of correlation of the feature to the risk. The results from the different correlated features are combined. The machine-implemented classifier calculates the risk as a weighted Sum of ranks mapped from each of the anatomical, morphological, hemodynamic, and biochemical features. Each individual score from a given feature is computed by using the already established hypothesis for these respective factors from the clinical literature.”).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Sharma further discloses wherein the rule generating unit (RGU) is configured to provide the at least one diagnostic rule by executing either a machine learning algorithm (machine learning algorithm: paragraph 0051, “Other machine-implemented classifiers may be used. Such as data-driven models. In one embodiment, the machine-implemented classifier is a machine-learnt classifier. A matrix relating (e.g., with weights) the values of the input vector (e.g., features) to output risk scores is learnt from training data with known risk.”), a deep learning algorithm (deep learning algorithm: paragraph 0051, “In another example, a product of experts (PoE)- based machine learning algorithm or a deep-learning algorithm can be used to achieve this.”) or an automatic intelligence algorithm (automatic intelligence algorithm: machine learning, and deep learning algorithms are both automatic algorithms).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Sharma further discloses wherein the overall diagnostic metric is a risk score corresponding to a risk of an acute coronary event such as ACS (acute coronary event: paragraph 0046, “For example, a level of serum C-reactive protein (CRP), high sensitive troponin T. or both are received. Any now known or later developed blood biomarker linked or correlated with plaque risk may be used. The level of serum CRP is a prognostic factor for acute coronary events and Sudden cardiac death, and is associated with coronary calcification. CRP and coronary plaque Subtypes may be correlated. Advanced plaque analysis from coronary CTA and high sensitive troponin T (hsTnT) may correlate with risk and be used for risk stratification.”), calcium burden, a risk of peripheral vascular disease, a risk of coronary plaque (risk of coronary plaque: paragraph 0055, “he machine-implemented classifier may be used for any of various purposes and/or patient analyses. The risk of rupture is predicted in one embodiment. In another embodiment, risk stratification is provided. For example, both risk stratification and plaque Vulnerability assessment are calculated from or as the risk score for the patient in a coronary artery disease analysis.”), a risk of coronary vascular disease or a stenosis level characterization (stenosis level characterization: paragraph 0033, “features correlating with plaque risk or used to calculate a further feature correlating with plaque risk may be extracted. For example, CT angiography is used to quantify the anatomy of the coronary vessel tree, including the Stenosis (if present) and the main and side branches.”).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Sharma further discloses wherein the diagnostic metric computation unit (DMCU) is further configured to receive user input from a user input device (UID) indicative of at least one of said plurality of image features (Fn) (paragraph 0036, “The morphological and/or anatomical features are extracted automatically with a processor or semi-automatically with the processor and user input;” paragraph 0037, “Under a semi-automated approach, some of the features may be extracted automatically by an algorithm, while some others may be annotated or edited/corrected by a human. Alternatively, the user inputs a seed location using a user input device, and the processor then extracts the feature using the seed location. In another example, the user places calipers or other measuring tools, and the processor determines the value of the feature from the calipers.”) and to either i) re-compute the overall diagnostic metric for the current vascular medical image (CVMI) by changing the relative importance of said at least one of said plurality of images features (Fn) and re-applying the at least one diagnostic rule to the current vascular medical image (CVMI) (Figure 2, elements 42, 50 and 52; if the image features are extracted either manually or automatically in element 42, then the classification and risk scores are determined after those features have been extracted; it should be noted that condition (ii) is not analyzed since it an “either or” condition) or to ii) change the relative importance of said at least one of said plurality of image features (Fn) and cause the rule generating unit (RGU) to re-analyze the plurality of vascular medical images (M1..k) and to automatically generate a revised diagnostic rule corresponding to a common diagnosis of a selection of the vascular medical images (M1..k) based on a plurality of image features common to the selection of the vascular medical images (M1..k), and to cause the diagnostic metric computation unit to compute a revised overall diagnostic metric for the current vascular medical image (CVMI) by applying the revised automatically- generated diagnostic rule to the current vascular medical image (CVMI), and to cause the decision propagation unit (DPU) to identify, in the current vascular medical image (CVMI), the relative importance of each of the plurality of image features (Fn) to the computed revised overall diagnostic metric.
Regarding dependent claim 6, the rejection of claim 5 is incorporated herein. Additionally, Sharma further discloses wherein changing the relative importance of said at least one of said plurality of image features (Fn) comprises increasing or decreasing or neglecting the relative importance of said at least one of said plurality of image features (Fn) (paragraph 0049, “Some or all of the features of the input vector individually or independently correlate with the risk;” some or all is read as neglecting importance of some features; paragraph 0049, “The weighting may account for the different dynamic ranges of the values for the different features and/or the strength of correlation of the feature to the risk;” the weighting accounting for different features, and being adjusted per the strength of the feature to the risk, is read as increasing or decreasing the importance).
Regarding dependent claim 7, the rejection of claim 5 is incorporated herein. Additionally, Sharma further discloses wherein the rule generating unit (RGU) is configured to automatically generate the at least one diagnostic rule by weighting each of the plurality of image features (Fn) (paragraph 0018, “The machine-implemented classifier determines a risk-score for plaque rupture based on combining the anatomical, morphological, hemodynamic, and biochemical features. The risk-score indicates a particular plaque of a particular patient as stable or Vulnerable;” paragraph 0049, “The weighting may account for the different dynamic ranges of the values for the different features and/or the strength of correlation of the feature to the risk”), and wherein changing the relative importance of said at least one of said plurality of image features (Fn) comprises changing a weight of said at least one of said plurality of image features (Fn) (Paragraph 0049, “In one embodiment, the machine-implemented classifier calculates the risk as a weighted sum. Some or all of the features of the input vector individually or independently correlate with the risk. Based on studies or other knowledge, this relation to risk is used for each feature. The weighting may account for the different dynamic ranges of the values for the different features and/or the strength of correlation of the feature to the risk;” as the weights are changed within the algorithm, the ‘importance’ would also be changed).
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, Sharma further discloses wherein the decision propagation unit (DPU) is configured to identify, in the current vascular medical image (CVMI), the relative importance of each of the plurality of image features to the computed overall diagnostic metric based on either i) a sensitivity of the computed overall diagnostic metric to a variation of each of the plurality of image features (Fn) (paragraph 0049, “In one embodiment, the machine-implemented classifier calculates the risk as a weighted sum. Some or all of the features of the input vector individually or independently correlate with the risk. Based on studies or other knowledge, this relation to risk is used for each feature. The weighting may account for the different dynamic ranges of the values for the different features and/or the strength of correlation of the feature to the risk. The results from the different correlated features are combined. The machine-implemented classifier calculates the risk as a weighted Sum of ranks mapped from each of the anatomical, morphological, hemodynamic, and biochemical features. Each individual score from a given feature is computed by using the already established hypothesis for these respective factors from the clinical literature;” being that the score is determined from weighted values of each feature, it is inherent and necessitated that the system’s score is based on the feature weights (which further indicates the sensitivity of the score is based upon the weights); it should be noted that condition (ii) is not analyzed due to “either or” condition) or ii) a change in entropy of the computed overall diagnostic metric resulting from a variation of each of the plurality of image features (Fn).
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, Sharma further discloses wherein the plurality of image features (Fn) correspond to one or more of plaque (paragraph 0005, “An anatomical feature of a vessel or plaque and a morphological feature of the plaque are extracted from a scan of the patient by a medical imaging scanner.”; it should be noted that “one or more of plaque” has been met), calcium, a presence of ruptured plaque, a thrombus in a lesion, a presence of fat in a plaque region adjacent to a lumen, and/or include one or more of a computed lumen area, a computed plaque area, a computed lesion dimension, a computed distribution or proportion of calcium in a lesion.
Regarding dependent claim 12, the rejection of claim 1 is incorporated herein. Additionally, Sharma further discloses wherein the plurality of vascular medical images (M1..k) and the current vascular medical image (CVMI) are either i) IVUS, ii) OCT, iii) (C)CTA, or iv) angiography, images (paragraph 0055, “Combined analysis of cardiac biomarkers (e.g., C-reactive protein, Troponin hisTnT), imaging biomarkers (e.g., plaque and Stenosis analysis from non-invasive CTA, and/or invasive angiography, IVUS, OCT), and physiological modeling (e.g., blood flow, shear stress, computed fractional flow reserve) is used for acute coronary syndrome patients;” IVUS, OCT and CTA are explicitly stated, additionally, angiography images are implied by ‘physiological modeling’ of blood flow).
Regarding independent claim 14, the references and analysis of claim 1 apply directly. Additionally, Sharma further discloses method (MET) of determining a relative importance of each of a plurality of image features (Fn) of a vascular medical image impacting an overall diagnostic metric computed for the image from an automatically-generated diagnostic rule (Paragraph 0004, “By way of introduction, the preferred embodiments described below include methods, systems, instructions, and non-transitory computer readable media for assessing plaque Vulnerability of a patient in medical imaging;” See claim 1)
Regarding dependent claim 15, the rejection of claim 14 is incorporated herein. Additionally, Sharma further discloses computer program product comprising instructions which when executed on a computer cause the computer to carry out the method (MET) of claim 14 (paragraph 0070, “The memory 84 or other memory is alternatively or additionally a non-transitory computer readable storage medium storing data representing instructions executable by the programmed image processor 82. The instructions for implementing the processes, methods, and/or techniques discussed herein are provided on non-transitory computer-read able storage media or memories. Such as a cache, buffer, RAM, removable media, hard drive, or other computer readable storage media.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma as applied to claims 1 and 5 respectively, and further in view of U.S. Publication No. 2015/0003701 to Klauschen et al. (hereinafter Klauschen).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Sharma fails to explicitly disclose wherein the decision propagation unit (DPU) is configured to identify the relative importance of each of the plurality of image features (Fn) to the computed overall diagnostic metric in the form of a heatmap.
However, Klauschen discloses wherein the decision propagation unit (DPU) is configured to identify the relative importance of each of the plurality of image features (Abstract, “Method for the automatic analysis of an image (1, 11, 12, 13) of a biological sample with respect to a pathological relevance, wherein fj local features of the image (1, 11, 12, 13) are aggregated to a global feature of the image (1,11,12,13)”… “h) the pixel-wise score is stored as a heatmap dataset linking the pixels of the image (1, 11, 12, 13) to the pixel-wise scores;”) (Fn) to the computed overall diagnostic metric in the form of a heatmap (Paragraph 0162, “In the Subsequent heatmap stage for each Subimage 11, 12, 13 a heatmap is computed. A heatmap is an assignment providing for each pixel of the subimage 11, 12, 13 a numerical value which is the contribution of this pixel in the subimage 11, 12, 13 to the output score of the subimage 11, 12, 13. The numerical value can be represented by a color which gives rise to a heatmap.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Klauschen in order to automatically analyze an image of a biological sample and compute scores relevant to classifications (abstract).
Regarding dependent claim 8, the rejection of claim 5 is incorporated herein. Additionally, Klauschen in the combination further discloses wherein the user input device (UID) is configured to define a region of the current vascular medical image (CVMI) provided by the image providing unit (IPU) (paragraph 0222, “The system may be designed such that it allows to do certain manual preprocessing steps of the input image, for example selecting a region of the input image for analysis. This is advantageous if the input image contains samples from multiple patients, or a medical expert wants a second opinion based on a part of the input image.”).
Regarding dependent claim 13, the rejection of claim 1 is incorporated herein. Additionally, Klauschen in the combination further discloses wherein the diagnostic metric computation unit (DMCU) is further configured to compute a measure of uncertainty of the overall diagnostic metric for the current vascular medical image (Paragraph 0162, “In the Subsequent heatmap stage for each Subimage 11, 12, 13 a heatmap is computed. A heatmap is an assignment providing for each pixel of the subimage 11, 12, 13 a numerical value which is the contribution of this pixel in the subimage 11, 12, 13 to the output score of the subimage 11, 12, 13. The numerical value can be represented by a color which gives rise to a heatmap;” the strength of the value contributing to the overall value, indicates the confidence further in the total score; figure 2, elements 105; paragraph 0010, “FIG. 5 a first example of a heatmap showing the certainty of cancer in an image;”); 
and wherein the decision propagation unit (DPU) is further configured to identify said uncertainty in the current vascular medical image (CVMI) (paragraph 0010, “FIG. 5 a first example of a heatmap showing the certainty of cancer in an image”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma further in view of Klauschen as applied to claim 5 above, and further in view of U.S. Patent No. 8,824,752 to Fonte et al. (hereinafter Fonte).
Regarding dependent claim 9, the rejection of claim 5 is incorporated herein. Additionally, Sharma and Klauschen in the combination as a whole fail to explicitly disclose wherein said at least one of said plurality of image features (Fn) corresponds to one or more image artefacts.
However, Fonte discloses wherein said at least one of said plurality of image features (Fn) corresponds to one or more image artefacts (column 13, line 26, “120 Method may further include prompting a user to input image quality issues, image anomalies, image artifacts, or other "regions of uninterpretability" along each centerline using a set of visual criteria (e.g., blur, motion, image artifacts, etc.) (step 126). For example, a processor of computer 40 system may initiate the display of one or more images and centerlines, and prompt a user to review and inspect the images, and to enter inputs of image quality issues upon finding any misregistration artifacts, blurring, stents, undesirable contrast-to-noise ratio, motion artifacts, blooming artifacts, calcium, scanner errors, missing slices, incomplete data, and so on”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fonte in order to gain anatomic and physiologic data about a patient’s body, organs, tissues, or a portion thereof for clinical diagnosis and treatment planning (column 1, line 26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2016/0235323 to Tadi et al. disclose methods of analyzing physiological parameters and motion tracking

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668